DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I including figures 1-4 and claims 1-4 in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that the applicant insist the Species I-V are not independent or distinct and they are not different embodiment and patentable distinct.  This is not found persuasive because the applicant submits that the Species are different embodiments, see Brief Description of the Drawings.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: claim 1, “it” in line 1 should be changed to what it refers. Claim 4, there is lack of antecedent basis for “the knot” in line 7. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin [US 2018/0062126 A1].
Regarding claim 1, Qin discloses a battery box lamp wire installation structure [see figures 1-3], wherein it comprises: a case [120], provided with an accommodating cavity inside [see figures 1-3]; a printed circuit board [200], horizontally located in the accommodating cavity and fixedly connected with the case; an end cap [400], movably mounted on one end of the case, and the end cap is provided with a wire hole A [hole for 290, figures 1-3]; a lamp wire [light wire, paragraph 0074], of which one end penetrating through the wire hole A and restrained within the end cap; a connector [280, paragraphs 0078-0079], detachably mounted at the inner side of the end cap and fixing the positive and negative ends of the lamp wire [paragraph 0074]; the positive and negative ends of the lamp wire are in electrical connection with the printed circuit board [200] respectively when the end cap is mounted onto the case (figures 1-4, paragraphs 0074-0079).
Regarding claim 2, Qin discloses one end of the connector [280], the end of which close to the printed circuit board, is provided with two electric conductors [281] which are fixedly connected with the positive and negative ends of the lamp wire and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin [US 2018/0062126 A1].
Regarding claim 3, Qin discloses the battery box lamp wire installation structure having one end of the lamp wire is provided with a knot [paragraph 0075] that is limited within the end cap [left cap 300]. However, Qin does not clearly show the lamp wire, the end of which penetrating through the wire hole A (at right cap 400), is provided with a knot.
It would have been obvious to one having ordinary skill in the art to have the knot on the right cap 400 because there is a knot on the left cap, and since the applicant has .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites further details of the connector, which are not disclosed or suggested by the prior of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao U.S. 2015/0295440 A1 discloses a mobile power supply device including a casing, a battery set and a control unit. 
Tanaka et al. U.S. 2002/0043959 A1 discloses a battery pack having a rechargeable battery group 1a, a circuit board 2 and a pair of power supply wires 3a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875